Citation Nr: 1730801	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-29 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 until his retirement in November 1994. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified by videoconference in May 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

In December 2014, the Board found that the August 2012 VA examiner's opinion failed to discuss all of the Veteran's elevated blood pressure readings in service, as well the chest complaint and arrhythmia noted in service.  Therefore, the Board remanded the matter for additional development and a new VA examination and opinion.  Pursuant to the remand, the Veteran was afforded a VA examination in March 2015.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's hypertension was first shown years after service, and is not related to any in-service events.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Factual Background and Analysis

In the March 2013 travel board hearing the Veteran testified "the first time my issue with elevated blood pressure is when I was taken to the emergency room in Brooke Army Medical Center approximately two-and-a-half years after retirement with heart palpitations."  He then explained that after a series of tests were ran on him he was told that the arrhythmia was caused by high blood pressure, hypertension.  He testified that while in service in 1993 he was unable to pass the Air Force instituted ergometry test because his heart rate would elevate within 30 seconds of pedaling the bike and the test would be stopped.  He stated that he would have his blood pressure checked daily and even wore a heart monitor strap for 24 or 48 hours to monitor his heart rate.  It is his belief that hypertension produces arrhythmias.  The Veteran testified that hypertension was never diagnosed nor treated while in service.  

The Veteran submitted two lay statements from two individuals that he served with that provided information surrounding the high heart rates he experienced while in service.  Both statements attest to witnessing the Veteran struggle when taking the cycle ergometry testing and both statements attribute his inability to pass these tests to chronic and excessive high heart rates.  

An electrocardiographic record dated November 1985 reflects a blood pressure reading of 130/84 (systolic mm./diastolic mm.).  Electrocardiographic records, of the Brooke AMC, dated between September 1990 and October 1994 indicate that the Veteran had normal electrocardiograms in addition to palpation and sinus arrhythmia. 

The earliest treatment record related to service, dated September 1974, reflects a blood pressure reading (systolic mm./diastolic mm.) of 134/70.  The service treatment records, dated May 1975 to October 1994 indicate blood pressure readings between 110 and 143 for systolic and between 62 and 98 for diastolic.  In a service treatment record dated September 1994 there were no complaints of high blood pressure, hypertension or anything chest or heart related.  In a medical examination, dated October 1994, performed for the purpose of Veteran's retirement his blood pressure was taken from him in a sitting position and was stated as 130/76 (systolic mm./diastolic mm.).  History of or presence of high blood pressure or pain in the chest was denied.  

There are three instances of record where the Veteran complained of chest pain while in service.  A service treatment record dated November 1976 reflects that the Veteran complained of chest pain and the impression stated was that his chest was normal.  A service treatment record dated December 1990 shows that he complained of pain in his upper left chest area.  A neoplasm cyst was ruled out and his blood pressure recorded was 120/86 (systolic mm./diastolic mm.).  A service treatment record dated June 1993 indicates that he complained of mild chest pain around his heart, reporting that it had been like that for the last two weeks.  His blood pressure was recorded as 142/88 (systolic mm./diastolic mm.).  

A medical opinion from the Brooke Army Medical Center dated January 2012 was provided.  The examiner stated that he reviewed the service medical records, and opined that the Veteran's hypertension is related to complaints or symptoms shown while in service and that his hypertension went undiagnosed and untreated for many years.  No further explanation was provided.  

In a March 2012 VA hypertension examination the Veteran's blood pressure readings (systolic mm./diastolic mm.) were as follows: 122/80, 117/61 and 118/76, all taken on March 26, 2012.  This examination indicated that the initial diagnosis of hypertension conformed to VA regulations and listed the date of diagnosis as 1996.  The examiner indicated that the Veteran's VA claims file was reviewed.  The examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the records that support the contention that the Veteran had hypertension in the military and that it was aggravated by his military service was not made available for the examiner to review.  

In an August 2012 VA hypertension examination the Veteran's blood pressure readings (systolic mm./diastolic mm.) were as follows: 112/80, 122/82 and 132/86 all taken on August 27, 2012.  This examination indicated that the initial diagnosis of hypertension conformed to VA regulations and listed the date of diagnosis as 1999 or 2005.  The examiner indicated that the Veteran's VA claims file was reviewed.  The examiner opined that it is less likely than not that the Veteran's current diagnosis of hypertension was incurred or caused by isolated elevated blood pressure readings while in service, "thus 4b is warranted."  In an apparent clerical error, 4a was the opinion that was marked.  4b reads "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that any elevated blood pressure readings in service can be explained by understanding the pathogenesis of primary hypertension.  The examiner stated that blood pressures decrease and increase throughout the day and will elevate when someone is in pain.  The examiner pointed to the elevated blood pressure readings while in service, noting that the Veteran's chief complaint was joint pains.  The examiner also noted that the Veteran's retirement physical dated November 29, 1994 showed a blood pressure reading, of 130/76, "which is in the normal range and [sic] a weight of 202 pounds."  The examiner noted that the Veteran's then current seated blood pressure reading was 122/82 and a weight of 254 pounds.  The examiner stated that there are numerous readings of normal blood pressures with some elevated blood pressures throughout the medical chart.  The examiner identified risk factors for hypertension such as race, high sodium intake, excess weight and physical inactivity, noting that the Veteran had gained weight and decreased his physical activities since leaving service.    

The Veteran was afforded another VA hypertension examination in March 2015.   The examiner indicated that the Veteran's VA treatment records and VBMS file were reviewed.  The examiner opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  This examiner used a portion of the August 2012 VA examiner's reasoning, quoting the portion that noted how the Veteran had numerous readings of normal blood pressure with some elevated blood pressures and how the elevated blood pressures taken in March 1994, May 1994 and August 1994 were done when the Veteran was in pain.  The additional rationale provided was that blood pressure should be taken when the person has been at rest for at least five minutes, and not when the person is under stress.  The examiner noted that for VA purposes blood pressure should be measured twice per day on three separate days to make this diagnosis and that these measurements were not done while the Veteran was in service.  The examiner also observed that if the Veteran had hypertension while in service his blood pressure would have been elevated at his retirement physical as well as in September 1994 and April 1996.  In addressing the episode of chest pain and arrhythmia noted in service, the examiner noted that the EKG was reported as normal and that there was no follow up treatment.  The examiner explained that the Veteran's chest pain was not diagnosed as heart related, but even if it were, chest pain does not necessarily imply that a person has hypertension nor does hypertension imply chest pain.  The examiner stated that hypertension is diagnosed by elevated measurements of blood pressure, not by a history of heart disease/chest pain or arrhythmias.  The examiner noted that often chest pain and heart disease occur in persons that do not have hypertension or that have been adequately treated for hypertension.   

The Veteran has a current diagnosis of hypertension and therefore, the question before the Board is whether such hypertension is etiologically related to service.  

The Veteran's service treatment records do not document any diagnosis or treatment of hypertension.  The Veteran's blood pressure readings while in service ranged from readings between 110 and 143 for systolic and between 62 and 98 for diastolic.  In a service treatment record dated a couple of months prior to the Veteran retiring from service, there were no indications of elevated blood pressure, high blood pressure, or hypertension.  In the medical examination performed in October 1994, in connection with his retirement from service, his blood pressure reading was 130/76 (systolic mm./diastolic mm.) and he denied a history of or presence of high blood pressure and pressure in the chest.  The Veteran stated that he was never diagnosed with hypertension while in service and that he did not have any issue with elevated blood pressure until two and a half years after retiring from service.  

The Veteran contends that he incurred hypertension while in service.  He stated that his high blood pressure is what prevented him from completing physical testing while in service and provided two lay statements attesting to the same.  He points to his in-service complaints of chest pain as symptoms evidencing the existence of hypertension.  

The Board notes that the Veteran is competent to report symptoms such as feeling chest pain, as that requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute this symptom as part of a hypertension diagnosis, as he has not demonstrated that he is an expert in determining the etiology of hypertension and is a layperson in this regard.  Similarly, the men he served with are likewise lay persons and are not competent to render an opinion regarding the etiology of the Veteran's hypertension.  While the Veteran and his former service members are competent to report that the Veteran struggled to pass physical testing while in service, they are not competent to provide a medical diagnosis as to why he was unable to complete these tests.

There is evidence that the Veteran complained of chest pain while in service, but during his 20 years of service there are only three service treatment records reflecting this and there was no diagnosis of hypertension, nor was there any follow up medical treatment.  Notably, there also is no record of hypertension to a degree of 10 percent within the first post service year.  

Turning to the medical opinions, the January 2012 VA examiner opined that the Veteran's hypertension is related to complaints or symptoms shown while in service and that his hypertension went undiagnosed and untreated for many years.  The examiner, however, did not even specify what complaints or symptoms he was relying on to form his opinion, or how it is that on those occasions when the Veteran's blood pressure was checked in service, most notably at service separation, hypertension was not shown.  

The remaining opinions are against the claim, although the March 2012 opinion is confusing in its expression, and therefore little evidentiary weight will be accorded it.  

The August 2012 VA examiner opined that it is less likely than not that the Veteran's current diagnosis of hypertension was incurred or caused by isolated elevated blood pressure readings while in service.  The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that blood pressure would elevate when someone is in pain and the in-service elevated blood pressure readings the Veteran had occurred when he was experiencing joint pain.  The examiner also noted that the Veteran's blood pressure at retirement was in the normal range for someone of his weight.  The examiner also identified risk factors for hypertension such as excess weight and physical inactivity, noting that the Veteran had gained weight and decreased his physical activities since leaving service.  This opinion was based on a review of the file and in person examination of the Veteran.  The examiner provided clear rationale, stating that any elevated blood pressure readings while in service were impacted by the fact that they were taken at times when the Veteran was in physical pain and noted that the blood pressure readings taken at the time of the Veteran's physical examination for retirement were within the normal range.  The examiner also provided other reasons to explain the Veteran's current hypertension diagnosis, such as weight gain and decreased physical activity.  Although this opinion did not address the Veteran's contention that there is a connection to the in-service chest pains the Veteran experienced and his hypertension, the Board still finds this opinion to be credible and accords it significant probative as to the matters it did address.   

The March 2015 VA examiner opined the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  This examiner used a portion of the August 2012 examiner's reasoning, quoting the portion that noted how the Veteran had numerous readings of normal blood pressure and that when he had elevated blood pressure, it occurred during a time when the Veteran was in pain.  The additional rationale provided was that blood pressure readings should be done when the person has been at rest for at least five minutes, and not when the person is under stress.  The examiner noted what hypertension is under VA regulations and noted that these measurements were not done while the Veteran was in service.  The examiner also explained that if the Veteran had hypertension while in service his blood pressure would have been elevated at his retirement physical.  In addressing the episode of chest pain and arrhythmia noted in service, the examiner noted that the EKG was reported as normal and that there was no follow up treatment.  The examiner explained that the Veteran's chest pain was not diagnosed as heart related, but even if it were, chest pain does not necessarily imply that a person has hypertension.  The examiner stated that hypertension is diagnosed by elevated measurements of blood pressure, not by a history of heart disease/chest pain or arrhythmias.  The examiner noted that often chest pain and heart disease occur in persons that do not have hypertension or that have been adequately treated for hypertension.   This opinion was based on a review of the file and in person examination of the Veteran.  This examiner provided rationale for his conclusions and discussed the Veteran's contention that there is a relation between chest pain and arrhythmia and hypertension.  The Board finds this opinion credible and highly probative. 

The Board finds that the Veteran's hypertension is not directly connected to service, and is not presumed to be connected to service as a chronic disease arising within one year of separation.  The Veteran's service treatment records and VA medical records do not indicate that he suffered from hypertension during or within one year of separation from service.  Likewise, no probative treatment records or lay contentions support the existence of hypertension at or within one year of separation from service.  The Veteran's service treatment records do not point to an in-service injury that relates to hypertension, and he does not contend that any such injury occurred. The Veteran contends the chest pain he experienced in service indicates he had hypertension.  There are no credible, probative medical opinions of record to support such a contention and the Veteran is not shown to possess any medical expertise as to afford his view on the subject any probative weight.  The two most probative VA medical opinions of record agree that there is no nexus between the Veteran's hypertension and an in-service event.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran, his friends, and the legal argument made in the Appellate Brief filed April 2017.  The Board understands the Veteran's belief that his disability warrants service connection.  However, the VA examinations, service treatment records, and the medical opinions the Board found most probative, outweigh the Veteran's contention that his hypertension should be service connected.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the evidence establishes that the Veteran's hypertension did not first manifest until years after service, and is not related to any in-service events.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals












Department of Veterans Affairs


